t c no united_states tax_court charles f and susan g glass petitioners v commissioner of internal revenue respondent docket no filed date l is a longstanding nonprofit nature conservancy the tax-exempt purposes of which include the preservation of wildlife plants and natural land on or near the shoreline of lake michigan ps own approximately acres of land property that includes a high undeveloped bluff on feet of that shoreline bald eagles commonly frequent the bluff in addition dense vegetation grows naturally on the bluff that vegetation includes a species of plant lake huron tansy that is considered to be threatened the natural values of the bluff also allow it to create or promote a possible habitat for pitcher’s thistle another species of plant that is considered to be threatened and that is found on the lake michigan shoreline ps made contributions to l of two conservation easements conservation easements in perpetuity that generally preclude them or any subsequent owner of the property from ever developing or disturbing the natural state of much of the bluff ps contributed the first easement in and the second in ps claimed on their and federal_income_tax returns that the contributions were qualified conservation contributions under sec_170 i r c r concedes that the contributions meet two of the three requirements for such a characterization ie the portions of the bluff covered by the conservation easements are each a qualified_real_property_interest and l is a qualified_organization r asserts that the contributions fail the third requirement that they be exclusively for conservation purposes held each of the contributions is a qualified_conservation_contribution under sec_170 i r c in that the conservation easements protect a relatively natural habitat of plants or wildlife as required by sec_170 i r c and l or any subsequent holder of the conservation easements holds or will hold the conservation easements exclusively for conservation purposes as required by sec_170 i r c charles f glass and susan g glass pro sese alexandra e nicholaides for respondent laro judge petitioners petitioned the court to redetermine deficiencies of dollar_figure dollar_figure dollar_figure and dollar_figure in their federal income taxes for and respectively we decide whether petitioners’ respective contributions in and of two conservation easements collectively conservation easements separately conservation william b acker petitioned the court on behalf of petitioners and continued to represent them until he withdrew on date easement and conservation_easement were qualified conservation contributions under sec_170 we hold they were petitioners claimed on their and federal_income_tax returns return and return respectively that their contributions of the conservation easements were qualified conservation contributions as further support for his disallowance of those claims respondent in his posttrial brief argues for the first time that petitioners have not proven that they met the contemporaneous written acknowledgment requirement of sec_170 we consider this position to have been advanced untimely and do not decide it see 87_tc_56 findings_of_fact i background some facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly petitioners are husband and wife and they filed a joint federal_income_tax return for each relevant year they resided in emmet county michigan emmet county when their petition was filed unless otherwise indicated section references are to the internal_revenue_code applicable to the relevant years and rule references are to the tax_court rules_of_practice and procedure the relevant provisions of sec_170 are set forth in an appendix to this opinion emmet county is on the northern lower peninsula of michigan and ha sec_50 or more miles of shoreline on lake michigan ii petitioners a charles f glass mr glass mr glass is a lawyer who has practiced law in michigan since his legal specialties are real_estate medical malpractice defense and employment and family and domestic matters b susan g glass ms glass ms glass has a bachelor of arts degree in english and a master’s degree in art she also has a real_estate license she has worked as a copywriter and as an artist iii the property a petitioners’ purchase of the property on date petitioners purchased property property pincite north lakeshore drive harbor springs michigan harbor springs for dollar_figure the property is sited along the shoreline of lake michigan in northern emmet county and includes three buildings and approximately acres of land although the property’s address is listed as in harbor springs the property is actually outside harbor springs in the township of readmond michigan readmond approximately miles north of good hart michigan and miles south of the township of cross village michigan cross village b petitioners’ use of the property petitioners used the property as a vacation home until when they began using the property as their primary residence during and they resided in grosse point farms michigan during part of and all of they used their residence in grosse point farms as a secondary residence to the property from through they lived part time at the property and part time in detroit michigan they continued during those years to use the property as their primary residence in or they began living entirely at the property c buildings on the property the property has had the same three buildings on it since the first building is a single-story small handcrafted cabin that is made of hand-hewn logs and elm bark shaving this cabin is approximately big_number square feet and is used by petitioners as their home the second building is a single-story guest cottage that is approximately square feet the third building is a single-story garage that is approximately square feet d description of the property the property’s dimensions are generally feet in width from north to south and big_number feet in depth from east to west its eastern edge is a straight_line bordering highway m-119 m-119 its western edge is a crooked line abutting lake michigan lake michigan cannot be seen through the property from m-119 because many large trees and dense foliage grow throughout much of the property included among the trees on the property is a plantation of large approximately 100-foot old growth original white pine trees a portion of the property that generally includes the property’s total width and extends approximately feet from m-119 is relatively flat and is generally open grassy and well lawned around petitioners’ home and wooded and bushy in other places especially along m-119 the rest of the property approximately feet in depth and feet in width slopes down a steep bluff at an angle of about degrees to the shoreline of lake michigan or more specifically to lake michigan’s ordinary high water mark the bluff is approximately feet high and a stairway goes down it to the shoreline the shoreline is level and consists of rocks sand grass and weeds m-119 is a blacktop highway from harbor springs to cross village that is called the tunnel of trees because of its narrowness and the degree of growth near its shoulderless edges the side of m-119 closest to lake michigan has primarily residential dwellings ranging in style from basic summer cottages to elaborate year-round homes the opposite side of m-119 has undeveloped land lake michigan’s high water mark is dollar_figure feet above sea level the u s army corps of engineers set lake michigan’s ordinary high water mark at approximately feet above sea level the side of the bluff contains many trees eg white pine cedar spruce oak maple balsam fir and dense vegetation eg juniper bushes and other shrubs petitioners’ home on the property is sited on relatively flat land on the top of the bluff approximately to feet from the edge at the top of the bluff on a clear day a beautiful panoramic view of lake michigan may be seen from the home and from a further distance of at least more feet towards m-119 petitioners have chairs at the top of the bluff to enjoy that view and to socialize species of plants that grow on the lake michigan shoreline in northern emmet county include lake huron tansy and pitcher’s thistle these plants are considered to be threatened and require undisturbed habitats to survive birds on that shoreline include bald eagles piping plovers and kingfishers other wildlife in the area includes deer bears and raccoons in the early 1990s bald eagles were returning to the lake michigan shoreline on and near the property and the presence of bald eagles along that shoreline is more common today than in earlier years when it was unusual to see an eagle on that shoreline an exceptionally old and high tree on the top of the bluff of the property covered by conservation_easement the highest tree on the bluff for some miles is an occasional roosting site for at least one bald eagle the property also has attracted kingfishers and has lake huron tansy growing on it especially on the bluff the property is not an ideal habitat for lake huron tansy or pitcher’s thistle another threatened species of plant but the property in its natural state allows for the creation or promotion of the habitat of those species as well as the habitat of bald eagles and piping plovers e surroundings of the property the lake michigan shoreline from north of harbor springs to cross village is generally developed only for residential and related purposes most of that shoreline is privately owned with single family vacation homes approximately one home is sited on that shoreline every feet in the half mile north of the property and in the half mile south of the property ie approximately homes are in the immediate 1-mile vicinity of the property the typical use of the land in the immediate vicinity of the property is for single-family dwellings petitioners’ neighbors to the north for example built a large home on two parcels of land that cover approximately feet of lakefront a number of high density developments with either lakefront or back lots are also found on the land in the immediate vicinity of the property for example the sequoia yacht club which is approximately to miles south of the property is a platted subdivision which was developed on feet of lake frontage and big_number feet of depth and include sec_3 lakefront lots and or back lots mr glass assisted in the development of the sequoia yacht club on the underlying real_estate which unlike the property has a large area between the bluff and the water upon which to build other nearby densely platted developments eg blisswood and old trial inn both of which are approximately one-half mile from the property also consist of lakefront lots and back lots such developments are not the norm in the area of the property single family homes and cottages are the nearest public access to the shoreline on the property is approximately miles to the south at readmond township park in readmond readmond is approximately square miles is approximately miles north of harbor springs the nearest incorporated city and is in emmet county readmond abuts lake michigan and is a popular tourist area in the summer when its population increases substantially the year-round permanent residents of readmond totaled approximately and in and respectively the readmond township park is a small park that is publicly owned by readmond it has in it a picnic table a sandy beach with approximately feet of frontage and limited parking for although m-119 is a closer public point mr glass does not allow people to cross his property to get to the shoreline from m-119 mr glass would consider such people to be trespassers approximately cars on both sides of the park are private homes which extend down to the water no incorporated cities are found to the north of readmond the nearest public access to the shoreline to the north of the property is approximately miles away in cross village cross village is in emmet county and is also the nearest public access for boats to enter lake michigan the public area in cross village includes to feet of lakefront property f zoning rules as to the property during and part of the property was zoned scenic resource sr-2 and the rest of the property was zoned recreation residential rr-2 the sr-2 class applied to the feet of the property that started at the m-119 road right of way the zoning restrictions overlapped any other restriction placed on the property as to construction building or development sr-2 class the sr-2 class is essentially a single-family low-density residential classification that allows any residential-related use the sr-2 class requires that a building lot have a minimum size of big_number square feet with at least one side measuring at least feet the portion of the property zoned sr-2 also the road is the traveled part and the road right of way is the easement in which the road exists included from the m-119 road right of way a 40-foot scenic greenbelt setback which may be included within the big_number square-foot minimum lot size in which tree removal clearing or construction was restricted with the exception of these zoning rules the federal state and local governments generally allowed petitioners to do whatever they desired as to the portion of the property zoned sr-2 the portion of the property zoned sr-2 was large enough that it could probably be divided into four building lots of big_number square feet each rr-2 class the rr-2 class is designed to accommodate cottage and seasonal home development the rr-2 class requires that each building lot have a minimum size of big_number square feet with at least one side measuring at least feet the portion of the property zoned rr-2 also included from the high water mark a 60-foot waterfront setback in which building or development was not allowed the conservation easements included space that was within this 60-foot limitation exceptions to the general zoning rules the required minimum lot sizes under sr-2 and rr-2 could be smaller if the lots had central eg from the municipality sewer and water in the case of rr-2 the required lot size would then be big_number square feet with at least one side measuring at least feet the portion of the property subject_to the 60-foot limitation may be included in ascertaining the building site of big_number square feet as may be the portions of the property covered by the conservation easements g building on the side of the bluff some homes in emmet county were built on the bluff along lake michigan the construction of a home on a bluff on or near the property interferes with the bluff’s natural scenic beauty it also interferes with and destroys the natural habitat of wildlife or plants that live or grow naturally on or near the bluff there also are risks of a landslide in building on or near a bluff h enjoyment of the property the primary enjoyment of the lake michigan shoreline in emmet county is derived in the summer particularly during july and august during the summer months especially july and august people travel to that shoreline primarily to swim in lake michigan and to relax on the beach there with the exception of people staying on the shoreline in emmet county people generally do not travel to emmet county to go boating a scenic view of the property is seen from watercraft on lake michigan and from the property’s shoreline as to the former the waters of lake michigan near the property at a distance of at least one-half mile to mile into the water are some of the most heavily traveled parts of lake michigan with the exception of recreational watercraft used by people staying on the shoreline on or near the property recreational watercraft generally do not use those waters because a public harbor is not relatively close to the property the recreational watercraft that do use those waters do so mainly in july and august and with the exception of recreational watercraft used by people staying on the shoreline on or near the property seldom come close to the shoreline of the property in the winter only freighters use the waters near the property and they do so at a distance that is approximately mile into the water few people walk the lake michigan shoreline in emmet county at times other than in the summer in the summer primarily july and august many people walk that shoreline and many people believe that the public is allowed to walk along any part of a great lake shoreline up to the ordinary high water mark some people do not walk on private beaches on lake michigan because they view those beaches as the private property of another the people who walk the shoreline on or near the property are in glass v goeckel n w 2d mich ct app the court ruled contrary to this belief that people who own land on lake huron have the exclusive right to use and enjoy that land up to the water’s edge the trial_court had ruled that the public had a right to walk on the portion of that land that was between the ordinary highwater mark and the water’s edge in reversing the trial_court the court_of_appeals held that the general_public may pass that land only by walking in the water the supreme court of michigan agreed to hear an appeal of that case and is currently considering this issue generally neighboring landowners or the renters of homes on that land family or friends the landowners on lake michigan generally have an informal understanding that they or their guests including renters of their land may walk along lake michigan on each other’s land iv easement on the property contributed by petitioners in on date petitioners recorded a document previous deed entitled deed of conservation_easement the previous deed reflected an easement previous easement that petitioners contributed to the lake traverse conservancy ltc trust trust the previous easement covers the approximately dollar_figure acres of the property consisting of the width of the property at m-119 and feet inland towards lake michigan the previous deed generally restricts the building construction development or removal of trees on the portion of the property encumbered by the previous easement encumbered woodland but allows for the building of and removal of trees for a big_number square-foot garage work space studio and related access road when petitioners contributed the previous easement to the trust petitioners did not consider whether or how the development of the unencumbered portion of the property would affect the encumbered woodland the previous deed notes that an access road runs through the previous easement to the garage which is on a portion of the property not covered by the previous easement on their federal_income_tax return return petitioners claimed as a deduction a dollar_figure noncash charitable_contribution of the previous easement petitioners attached to their return a letter from robert w frame frame c a e m a i stating that he had appraised the previous easement at a fair_market_value of dollar_figure frame stated in the letter that he had estimated that the fair_market_value of the encumbered woodland was dollar_figure before the previous easement was imposed that the fair_market_value of the encumbered woodland was dollar_figure after the previous easement was imposed and that the previous easement enhanced by dollar_figure the fair_market_value of the portion of the property that was not encumbered by the previous easement frame concluded in the letter that these numbers resulted in the claimed dollar_figure fair_market_value for the previous easement dollar_figure - dollar_figure dollar_figure dollar_figure v easement on the property contributed by petitioners in on date petitioners signed a document deed entitled conservation_easement deed was recorded at the register of deeds for emmet county on date ltc prepared deed contemporaneously with petitioners’ contribution to the trust of conservation_easement in perpetuity at the time of that contribution petitioners also contributed dollar_figure to the trust conservation_easement covers the part of the property consisting of the northernmost feet of shoreline and all portions landward for feet from the ordinary high water mark encumbered shoreline deed states that encumbered shoreline contains a relatively intact forested ecosystem providing wildlife habitat as well as habitat for old growth white pine trees that lake front property in and around the area of the property is under intense development pressure thereby causing or at least exacerbating the impact on rare and protected flora and fauna of the area such as the piping plover and huron tansy and that petitioners and ltc recognize the scenic and natural resource values of the property and share the common intention to conserve these values in perpetuity by the conveyance of a conservation_easement to protect the use or development of the property for any purpose or in any manner which would conflict with the maintenance of these scenic and natural resource values deed states further that the purpose of this conservation_easement is to ensure that the scenic and natural resource values of the property will be retained forever this conservation_easement is intended to prevent the use or development of the property for any purpose or in any manner which conflicts with the perpetual maintenance of these scenic and natural resource values by executing this conservation_easement the grantors acknowledge that they are giving up development rights associated with the reference in deed to wildlife flora and fauna and the specific species of those items was a general reference to wildlife flora and fauna and the specific species found along the lake michigan shoreline in emmet county and not necessarily on encumbered shoreline the property in addition this conservation_easement includes covenants on the part of the grantors to refrain from doing certain acts as set forth below so that all uses of the property will be consistent with this conservation_easement grantee accepts this conservation_easement to conserve the natural_resources and scenic values of the property for the present and future generations the parties acknowledge that this conservation_easement constitutes a servitude upon the land and runs with the land deed goes on to list activities that are restricted on encumbered shoreline eg mining activities and except as otherwise provided in deed development construction improvement or similar acts that would destroy any part of encumbered shoreline and activities that are permitted on encumbered shoreline eg alteration of trees to provide views of lake michigan construction of foot paths to the lake michigan shoreline and certain construction of overlook decks patios or boat houses deed generally states that petitioners are liable for any cost incurred by ltc to enforce conservation_easement and allows conservation_easement to be terminated if subsequent unexpected changes in the property or nearby property render the purpose of this conservation_easement impossible to achieve deed states that ltc may transfer or otherwise assign this conservation_easement only to a qualified conservation organization which agrees to enforce this conservation_easement in accordance with the regulations established by the internal_revenue_service governing such transfers and the laws of the state of michigan if grantee ceases to exist grantee’s rights and obligations under this conservation_easement shall immediately vest in the following entities in the following order to the extent they evince an intent to accept this conservation_easement a the nature conservancy b the michigan department of natural_resources or c any other appropriate organization which qualifies under sec_170 of the code has conservation purposes and is qualified to accept and hold this conservation_easement either voluntarily or through an award of such right by a court of competent jurisdiction under the doctrine_of cy pres deed does not restrict petitioners’ right to develop any part of the property not covered by conservation_easement petitioners obtained from frame an appraisal of conservation_easement and attached to their return a letter from frame stating that he had appraised conservation_easement at a fair_market_value of dollar_figure frame stated in the letter that he had estimated that the fair_market_value of encumbered shoreline was dollar_figure before conservation_easement was imposed that the fair_market_value of encumbered shoreline was dollar_figure after conservation_easement was imposed and that conservation_easement enhanced by dollar_figure the fair_market_value of the portion of the property not covered by conservation_easement frame concluded in the letter that these numbers resulted in the claimed dollar_figure fair_market_value for conservation_easement dollar_figure - dollar_figure dollar_figure dollar_figure petitioners claimed on their return that they had made total charitable_contributions of dollar_figure consisting of a dollar_figure noncash contribution of conservation_easement and cash contributions of dollar_figure petitioners deducted on their return dollar_figure of the total claimed charitable_contributions and carried over the dollar_figure balance to vi easement on the property contributed by petitioners in on date petitioners signed a document deed entitled lakefront conservation_easement deed was recorded in the emmet county register of deeds on date and re-recorded there on date ltc prepared deed contemporaneously with petitioners’ contribution to the trust of conservation_easement in perpetuity at the time of that contribution petitioners also contributed dollar_figure to the trust on date a mortgagee of the property agreed to subordinate its mortgage on the property to the extent necessary to permit ltc to enforce the purpose of conservation_easement in perpetuity conservation_easement covers the part of the property consisting of the southernmost feet of shoreline and all portions landward for feet from the ordinary high water mark encumbered shoreline deed states verbatim with deed that encumbered shoreline contains a relatively intact forested ecosystem providing wildlife habitat as well as habitat for old growth white pine trees that the lake front property in and around the area of the property is under intense development pressure thereby causing or at least exacerbating the impact on rare and protected flora and fauna of the area such as the piping plover and huron tansy and that petitioners and ltc recognize the scenic and natural resource values of the property and share the common intention to conserve these values in perpetuity by the conveyance of a conservation_easement to protect the use or development of the property for any purpose or in any manner which would conflict with the maintenance of these scenic and natural resource values deed also states verbatim with deed that the purpose of this conservation_easement is to ensure that the scenic and natural resource values of the property will be retained forever this conservation_easement is intended to prevent the use or development of the property for any purpose or in any manner which conflicts with the perpetual maintenance of these scenic and natural resource values by executing this conservation_easement the grantors acknowledge that they are giving up development rights associated with the property in addition this conservation_easement includes covenants on the part of the grantors to refrain from doing certain acts as set forth below so that all uses of the property will be consistent with this conservation_easement grantee accepts this conservation_easement to conserve the natural_resources and scenic values of the property for the present and future generations the parties acknowledge that this conservation_easement constitutes a servitude upon the land and runs with the land deed goes on to list activities that are restricted on encumbered shoreline eg mining activities and except as otherwise provided in deed development construction improvement or similar acts that would destroy any part of the reference in deed to wildlife flora and fauna and the specific species of those items was a general reference to wildlife flora and fauna and the specific species found along the lake michigan shoreline in emmet county and not necessarily on encumbered shoreline encumbered shoreline and activities that are permitted on encumbered shoreline eg alteration of trees to provide views of lake michigan construction of foot paths to the lake michigan shoreline and certain construction of overlook decks patios or boat houses deed generally states that petitioners are liable for any cost incurred by ltc to enforce conservation_easement and allows conservation_easement to be terminated if subsequent unexpected changes in the property or nearby property render the purpose of this conservation_easement impossible to achieve deed states that ltc may transfer or otherwise assign this conservation_easement only to a qualified conservation organization which agrees to enforce this conservation_easement in accordance with the regulations established by the internal_revenue_service governing such transfers and the laws of the state of michigan if grantee ceases to exist grantee’s rights and obligations under this conservation_easement shall immediately vest in the following entities in the following order to the extent they evince an intent to accept this conservation_easement a the nature conservancy b the michigan department of natural_resources or c any other appropriate organization which qualifies under sec_170 of the code has conservation purposes and is qualified to accept and hold this conservation_easement either voluntarily or through an award of such right by a court of competent jurisdiction under the doctrine_of cy pres deed does not restrict petitioners’ right to develop any part of the property not covered by conservation_easement petitioners obtained from frame an appraisal of conservation_easement and attached to their return a letter from frame stating that he had appraised conservation_easement at a fair_market_value of dollar_figure frame stated in the letter that he had estimated that the fair_market_value of encumbered shoreline was dollar_figure before conservation_easement was imposed that the fair_market_value of encumbered shoreline was dollar_figure after conservation_easement was imposed and that conservation_easement enhanced by dollar_figure the fair_market_value of the portion of the property that was not covered by conservation_easement frame concluded in the letter that these numbers resulted in the claimed dollar_figure fair_market_value for conservation_easement dollar_figure - dollar_figure dollar_figure dollar_figure petitioners claimed on their return that they had made total charitable_contributions of dollar_figure consisting of a dollar_figure noncash contribution of conservation_easement cash contributions of dollar_figure and the dollar_figure carryover from petitioners deducted on their return dollar_figure of the total claimed contributions and carried over the dollar_figure balance to petitioners later deducted dollar_figure of the carryover for and the remainder for vii the conservation easements development of the lakefront immediately to the north and south of the property is not limited by any restrictive easement similar to the conservation easements when petitioners contributed the conservation easements to the trust petitioners and ltc understood that restrictions were not placed on petitioners’ use of the unencumbered portions of the property petitioners also understood at those times that they or a subsequent owner of the property could develop the unencumbered portions of the property in any desired way subject_to zoning limitations petitioners did not consider at those times whether or how development of the unencumbered portions of the property would affect the ecosystem of the portions of the property covered by the conservation easements petitioners did not grant any restrictive easement on the middle of the property because they wanted to be able to develop it if they desired ltc wanted to obtain the conservation easements and sought and continues to seek to obtain similar conservation easements in northern michigan because ltc believes that northern michigan is relatively undeveloped as compared with other parts of the state significant and abundant natural_resources are present in northern michigan particularly around m-119 and the nearby shoreline and ltc believes that these resources may be threatened by overdevelopment ltc attempts to balance a development of northern michigan with a development of new nature preserves and the protection of areas for wildlife and scenic views ltc made a special effort in the 1990s to attempt to conserve land in the area of the property bald eagles were returning to that area and ltc believed that bald eagles are very sensitive to human activity much development also had occurred near the property including the subdividing of land in a manner that ltc believed threatened to hurt the scenic quality and drive out the wildlife ltc wanted to minimize any development of the shoreline on or near the property so as not to drive out the bald eagles to protect the natural scenic beauty of the bluff and to protect the habitat for local wildlife and plants including lake huron tansy and pitcher’s thistle ltc acknowledged and accepted the conservation easements on the basis of the legal descriptions set forth in deed and deed ltc accepted the conservation easements in part to protect the lake michigan shoreline of the property going up to and over the top of the bluff so as to preserve intact the present or potential habitat there for wildlife and plants ltc also accepted the conservation easements in part to protect the structure of the bluff itself eg by controlling any erosion of that bluff the bluff is sandy delicate and subject_to erosion building on the bluff would erode the bluff and displace the vegetation growing on it the conservation easements have not restricted petitioners’ use or enjoyment of the property but have limited the development of encumbered shoreline and encumbered shoreline collectively encumbered shoreline petitioners contributed the conservation easements to the trust to protect the encumbered shoreline from development and to deduct a resulting charitable_contribution as to the former petitioners hoped that their neighbors would also restrict a similar portion of their real_estate in order to conserve it the conservation easements preclude petitioners from building on the lakefront lots of the property and as granted cover some but not all of the bluff on the property neither of the conservation easements reaches the top of the bluff and the conservation easements cover only of the feet of the shoreline of the propertydollar_figure when they granted the conservation easements petitioners believed that the conservation easements extended over the top of the bluff they learned they were mistaken when the property was later surveyed the property was not surveyed when they bought it in date petitioners filed a lawsuit lawsuit in emmet county circuit_court against ltc the lawsuit which is currently pending seeks a reformation of the deeds underlying the conservation easements to enlarge the encumbered shoreline when they contributed conservation_easement to the trust petitioners knew that feet of shoreline was unencumbered petitioners may develop that unencumbered shoreline in any way consistent with the zoning requirements viii ltc ltc is a michigan nonprofit organization described in sec_170 and exempt from federal_income_tax under sec_501 ltc has more than big_number members and is the largest membership-supported nonprofit organization in northern michigan ltc’s current endowment fund is dollar_figure million ltc’s endowment fund from through was between dollar_figure and dollar_figure million ltc has operated for more than three decades to preserve land and wilderness in trust for conservation and for the recreation and education of the people of michigan ltc’s purpose is to protect the natural integrity and scenic beauty of northern michigan for the enjoyment of future generationsdollar_figure ltc supports its purpose by acquiring property by contribution or purchase obtaining easements such as the conservation easements by gift or through purchase and educating the public about the purposes of ltc ltc currently owns approximately miles of shoreline on rivers lakes and streams in northern michigan when a landowner contributes an easement to ltc ltc typically also asks for and receives a cash contribution from that landowner the cash contribution is meant to help ltc monitor and if necessary enforce the terms of the easement in this context the natural integrity of the land includes its ecosystem concept which refers to the protection of the ecosystem of wildlife fish plants and animals ltc also helps the landowner find an appraiser to value the contributed_property by furnishing the landowner with a list of appraisers all of whom attended a seminar on the subject sponsored by ltc ltc also usually gives the landowner some brochures explaining the mechanics of a conservation_easement and a guide detailing the tax ramifications of a conservation_easement and the contribution thereof ltc does not value any easement that it receives from a landowner and ltc does not acknowledge or accept any valuation of the easement ltc usually verifies its receipt of a contributed easement by signing form_8283 noncash charitable_contributions ltc does not on an annual basis formally monitor each conservation_easement that it receives to ensure compliance but occasionally monitors them informally ltc maintains a file for each of these easements opinion we decide whether petitioners’ contributions of the conservation easements are qualified conservation contributions under sec_170 petitioners argue they aredollar_figure according to petitioners the conservation easements prohibit any construction development or disturbance of the natural state of while petitioners filed the lawsuit to reform the deeds underlying the conservation easements we decide this case on the basis of the specific property that petitioners actually contributed to the trust in and the bluff on the encumbered shoreline petitioners conclude that the conservation easements protect a relatively natural habitat for wildlife and plants preserve open space for the scenic enjoyment of the general_public which will yield a significant public benefit and preserve open space pursuant to clearly delineated public policies set forth in the emmet county zoning ordinances and in the endangered species act of publaw_93_205 87_stat_884 current version pincite u s c sec b which will yield a significant public benefit respondent argues that petitioners have not proven that the conservation easements did any of those things respondent concludes argues and determined that the conservation easements are not qualified conservation contributions under sec_170 respondent’s deficiency determination is presumed correct and petitioners must prove it wrong in order to prevaildollar_figure rule a 290_us_111 petitioners must prove their entitlement to deduct their claimed in certain cases if an individual introduces credible_evidence with respect to a factual issue relevant to ascertaining his or her proper tax_liability sec_7491 places the burden_of_proof on the commissioner as to that issue see sec_7491 rule a sec_7491 applies to court cases arising in connection with examinations commencing after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_726 because the examination underlying this case commenced before date sec_7491 does not apply to shift the burden_of_proof to respondent charitable_contributions deductions are strictly a matter of legislative grace and petitioners must satisfy the specific statutory requirements for their claimed deductions 308_us_488 sec_170 generally allows a deduction for any charitable_contribution made during the taxable_year in this context a charitable_contribution includes a gift of property to a charitable_organization made with charitable intent and without the receipt or expectation of receipt of adequate_consideration see 490_us_680 477_us_105 see also sec_1_170a-1 and income_tax regs while sec_170 generally does not allow an individual to deduct a charitable_contribution for a gift of property consisting of less than his or her entire_interest in that property an exception applies in the case of a qualified_conservation_contribution see sec_170 a contribution of real_property is a qualified_conservation_contribution if the real_property is a qualified_real_property_interest the contributee is a qualified_organization and the contribution is exclusively for conservation purposes collectively three requirements sec_170 see also sec_1_170a-14 income_tax regs as to the first of the three requirements an interest_in_real_property is a qualified_real_property_interest if the interest is the donor’s entire_interest in that real_property other than a qualified_mineral_interest a remainder_interest or a restriction granted in perpetuity on the use which may be made of the real_property sec_170 in the case of the latter ie a restriction granted in perpetuity on the use which may be made of the real_property the regulations interpreting that provision clarify that such a restriction must be legally enforceable to limit any use of the real_property that is inconsistent with the conservation_purpose of the contribution see sec_1_170a-14 income_tax regs these regulations note that this requirement may be met by recording the restriction in the land records of the jurisdiction in which the real_property is located id as to the second of the three requirements a contributee is a qualified_organization if it is described in sec_170 the regulations interpreting this provision mandate that the organization be committed to protecting the conservation purposes of the contribution and have the resources necessary to enforce the restrictions granted in perpetuity sec_1_170a-14 income_tax regs as to the third of the three requirements a contribution is made exclusively for conservation purposes if it meets the tests of sec_170 and sec_170 generally provides that a contribution is for a conservation_purpose if it preserves land for outdoor recreation by or the education of the general_public protects a relatively natural habitat of fish wildlife or plants or similar ecosystem preserves open space for the scenic enjoyment of the general_public or pursuant to a federal state or local governmental conservation policy and this preservation will yield a significant public benefit or preserves a historically important land area or a certified_historic_structure see also sec_1_170a-14 income_tax regs under the statute each of these four prongs is a conservation_purpose in and of itself and a taxpayer’s satisfaction of one of these prongs suffices to establish the requisite conservation_purpose see also s rept pincite 1980_2_cb_599 sec_170 generally provides that a contribution of a qualified_real_property_interest may be exclusively for conservation purposes only if it is protected in perpetuity the statute contains no further specific guidance as to when a contribution of a qualified_real_property_interest that is protected in perpetuity will be exclusively for conservation purposes the requirement in sec_170 that a qualified_contribution of a conservation_easement be exclusively for charitable purposes may be traced to the tax reform act of tra publaw_91_172 sec a 83_stat_549 congress generally provided in sec_170 as then enacted that an individual may not deduct a charitable_contribution for contributed_property in which he or she retained an interest see tra sec a however congress provided in sec_170 as then enacted that this general_rule of nondeductibility would not apply if the contribution was of an undivided portion of the taxpayer’s entire_interest in the property see tra sec a the conferees stated in their report on sec_170 that they intended that such an undivided_interest include an open space easement in gross where the easement was in perpetuitydollar_figure h conf rept pincite 1969_3_cb_644 in light of this statement the regulations interpreting sec_170 as enacted in allowed a charitable deduction for the fair_market_value of an easement contributed to a charitable_organization in perpetuity where the easement restricts the use of the taxpayer’s property eg by limiting the type and height of buildings that may be erected the removal of trees the sec_1_170a-7 income_tax regs defines an easement in gross as a mere personal_interest in or right to use the land of another it is not supported by a dominant estate but is attached to and vested in the person to whom it is granted see also black’s law dictionary 7th ed the term easement in gross denotes an easement benefitting a particular person and not a particular piece of land erection of utility lines the dumping of trash and the use of signs see sec_1_170a-7 income_tax regs in the tax reduction and simplification act of trsa publaw_95_30 sec a 91_stat_154 congress enacted the initial version of sec_170 creating an exception from the general_rule of sec_170 for an easement with respect to real_property granted in perpetuity to an organization described in subsection b a exclusively for conservation purposes dollar_figure the conference_report on trsa explained that while it is intended that the term conservation purposes be liberally construed with regard to the types of property with respect to which deductible conservation easements may be granted it is also intended that contributions of perpetual easements qualify for the deduction only in situations where the conservation purposes of protecting or preserving the property will in practice be carried out thus it is intended that a contribution of a conservation_easement qualify for a deduction only if the holding of the easement is related to the purpose congress coined the terms conservation purposes and exclusively for conservation purposes in the tax reform act of tra publaw_94_455 sec e c and d 90_stat_1919 congress provided further in the tra that the term conservation purposes in this context means the preservation of land areas for public outdoor recreation or education or scenic enjoyment the preservation of historically important land areas or structures or the protection of natural environmental systems tra sec e d see also sec_170 as enacted by tra congress did not in the tra define or indicate the meaning of either the word exclusively or the term exclusively for conservation purposes nor does the legislative_history of the tra shed any light on the meaning of that word or that term or function constituting the donee’s purpose for exemption organizations such as nature conservancies environmental and historic trusts state and local governments etc and the donee is able to enforce its rights as holder of the easement and protect the conservation purposes which the contribution is intended to advance the requirement that the contribution be exclusively for conservation purposes is also intended to limit deductible contributions to those transfers which require that the donee hold the easement exclusively for conservation purposes ie that they not be transferable by the donee in exchange for money other_property or services h conf rept pincite 1977_1_cb_519 as originally enacted the provisions of former sec_170 did not apply to contributions made after date trsa sec b 91_stat_154 in the tax treatment extension act of ttea publaw_96_541 sec a 94_stat_3206 congress effectively extended those provisions permanently the senate report behind this extension noted the committee’s belief that the preservation of our country’s natural_resources and cultural heritage was important and that conservation easements play an important role in this preservation s rept supra pincite c b pincite the report also noted that the committee also recognizes that it is not in the country’s best interest to restrict or prohibit the development of all land areas and existing structures therefore the committee believes that provisions allowing deductions for conservation easements should be directed at the preservation of unique or otherwise significant land areas or structures accordingly the committee has agreed to extend the expiring provisions of present law on a permanent basis and modify those provisions in several respects in particular the committee found it appropriate to expand the types of transfers which will qualify as deductible contributions in certain cases where the contributions are likely to further significant conservation goals without presenting significant potential for abuse in addition the committee bill would restrict the qualifying contributions where there is no assurance that the public benefit if any furthered by the contribution would be substantial enough to justify the allowance of a deduction in addition the committee decided that the treatment of open space easements should be clarified id pincite c b pincite with our understanding of the statute and its relevant legislative_history in mind we now turn back to the three requirements for a qualified_conservation_contribution respondent concedes that the first and second requirements have been met ie the conservation easements are qualified_real_property interests and the contributee is a qualified_organization under sec_170 as to the third requirement respondent challenges petitioners’ assertion that the conservation easements protect a relatively natural habitat of wildlife or plants for purposes of sec_170 respondent also challenges petitioners’ assertion that the conservation easements preserve open space in the manner required by sec_170 petitioners will prevail as to this issue if they establish either of those conservation purposes as to the contributions and they meet the requirement in sec_170 that the contributions be exclusively for at least one of those conservation purposes as to the first assertion sec_1_170a-14 income_tax regs interprets sec_170 to provide that a qualified_real_property_interest will meet the conservation purposes test and thus satisfy the third requirement before us if that interest is contributed to protect a significant relatively natural habitat in which a fish wildlife or plant community or similar ecosystem normally lives for this purpose sec_1_170a-14 income_tax regs lists as examples of significant habitats and ecosystems habitats for rare endangered or threatened species of animals fish or plants natural areas that represent high quality examples of a terrestrial or aquatic community such as islands that are undeveloped or not intensely developed where the coastal ecosystem is relatively intact and natural areas which are included in or which contribute to the ecological viability of a local state or national park nature preserve wildlife refuge wilderness area or other similar conservation area sec_1_170a-14 income_tax regs explains that a contribution of a qualified_real_property_interest that meets this significant habitat or ecosystem test is deductible even if as here the public’s right to access that property is restricted the legislative_history of the ttea states that a contribution is considered to be made for conservation purposes if it will operate to protect or enhance the viability of an area or environment in which a fish wildlife or plant community normally lives or occurs s rept supra pincite c b pincite that legislative_history emphasizes that the committee intends that contributions for this purpose will protect and preserve significant natural habitats and ecosystems id pincite c b pincite respondent argues that petitioners have not satisfied any of the examples set forth in the regulations we disagree ltc’s executive director thomas bailey bailey testified credibly that the property is a famous roosting spot for bald eagles and that the conservation easements establish a proper place for the growth and existence of lake huron tansy and pitcher’s thistle bailey also testified credibly that he has toured the property on various occasions that the habitat on the encumbered shoreline is a proper and normal environment for lake huron tansy pitcher’s thistle and bald eagles among other species and that the staff of ltc has seen lake huron tansy growing on the property ms glass testified credibly that she also has seen lake huron tansy growing on the property and that she has regularly seen bald eagles there as well she also testified credibly that at least one of those eagles roosts on a tree growing on encumbered shoreline we also find in the record probative evidence that both lake huron tansy and pitcher’s thistle are considered threatened species which are worthy of special attention towards the goal of preservation and that ltc the largest membership-supported nonprofit organization in northern michigan has agreed through the conservation easements to attempt to preserve those species by giving them that special attention we apply the plain meaning of the words habitat and community to interpret them for purposes of the statute and the regulations cf 110_tc_236 affd without published opinion 198_f3d_248 6th cir 106_tc_274 a habitat denotes the area or environment where an organism or ecological community normally lives or occurs or the place where a person or thing is most likely to be found american heritage dictionary of the english language 4th ed see also c f_r sec_636 wildlife habitat means the aquatic and terrestrial environments required for wildlife to complete their life cycles including air food cover water and spatial requirements a community may be defined in this context as a group of plants and animals living and interacting with one another in a specific region under relatively similar environmental conditions american heritage dictionary of the english language the encumbered shoreline fits those definitions of habitat and community in its natural undeveloped state it is a relatively natural habitat for a community of lake huron tansy of pitcher’s thistle and of bald eagles among other species of plants and wildlife each of the conservation easements will therefore protect and preserve significant natural habitats by limiting the development or use of the encumbered shorelinedollar_figure by the same token petitioners’ contributions of the conservation easements operate to protect or enhance the viability of an area or environment in which a wildlife community and a plant community normally live or occur both portions of encumbered shoreline also have natural values that make them possible places to create or promote the habitat of lake huron tansy as well as the habitat of bald eagles we hold that petitioners have proven that their contributions of the conservation easements were for a conservation_purpose under sec_170 specifically sec_170dollar_figure we turn to the question of whether petitioners’ contributions also meet the exclusively for conservation purposes requirement of sec_170 we read that term to place a focus on the contributee’s holding of a qualified real we read sec_170 to mean that the protection of a relatively natural habitat of wildlife or plants in and of itself is a significant conservation_purpose within the intent of the statute on the basis of this holding we need not and do not consider petitioners’ other arguments that the conservation easements also meet the requirements of sec_170 property interest and more specifically to require that the contributee hold such an interest in perpetuity exclusively for one or more of the conservation purposes listed in sec_170 while the term was included in the tra without any specific indication as to its meaning see discussion supra note the legislative_history of the trsa briefly discusses the meaning of that term although the view of a subsequent congress is not a controlling basis from which to infer the intent of an earlier congress 390_us_85 n 374_us_321 we note that the trsa modified former sec_170 by adding a provision former sec_170 containing the phrase exclusively for conservation purposes and that the legislative_history to this modification is consistent with our reading the legislative_history states it is intended that a contribution of a conservation_easement qualify for a deduction only if the holding of the easement is related to the purpose or function constituting the donee’s purpose for exemption and the donee is able to enforce its rights as holder of the easement and protect the conservation purposes which the contribution is intended to advance the requirement that the contribution be exclusively for conservation purposes is also intended to limit deductible contributions to those transfers which require that the donee hold the easement exclusively for conservation purposes ie that they not be transferable by the donee in exchange for money other_property or services h conf rept supra pincite c b pincite we conclude that petitioners’ contributions meet the exclusively for conservation purposes requirement of sec_170 the contributee ltc is a legitimate longstanding nature conservancy dealing at arm’s length with petitioners and ltc has agreed and has the commitment and financial resources to enforce the preservation-related restrictions included in deed and deed in perpetuity ltc’s holding of the conservation easements also is directly related to its tax-exempt purposes we also note that petitioners through the restrictions in deed and deed have gratuitously surrendered valuable property rights in the encumbered shoreline that those restrictions are legally enforceable to limit in perpetuity any inconsistent use of the encumbered shoreline and that any subsequent holder of the conservation easements must be an entity fully committed to carrying out the contributions’ charitable purposes congress through the enactment of sec_170 intended in relevant part to encourage preservation of our country’s natural_resources through the contribution of easements such as the conservation easements see s rept supra pincite c b pincite and petitioners’ contributions of the conservation easements which serve to preserve this nation’s natural_resources of bald eagles lake huron tansy and the bluff among other things are consistent with the statute’s objective we hold that petitioners’ respective contributions in and of the conservation easements are qualified conservation contributions under sec_170 because in relevant part they protect a relatively natural habitat of wildlife and plants and are exclusively for conservation purposesdollar_figure in so holding we have considered all arguments made as to the issues decided herein and we have rejected as meritless those arguments not discussed hereindollar_figure the encumbered shoreline is a portion of real_property used by petitioners as their personal_residence and sec_170 does not require that the protection of the natural habitats referenced therein be pursuant to a clearly delineated governmental conservation policy the staff of the joint_committee on taxation has recently prepared a report stating that sec_170 is so broad that the irs effectively has no basis to challenge contributions claimed to have been made for such conservation purposes and the status quo in essence permits the donor and the donee the two parties with the greatest incentive to reach such a conclusion to determine that a conservation_purpose is served staff of the joint_committee on taxation options to improve tax compliance and reform tax_expenditure date the report proposes changes to sec_170 id pincite the proposal if adopted would provide that the protection of the natural habitats referenced in sec_170 is exclusively for conservation purposes only if it is pursuant to a clearly delineated governmental policy ie it furthers a specific identified conservation project id pincite the proposal if adopted would provide that a qualified_real_property_interest is not considered as contributed exclusively for a conservation_purpose if the donor or a family_member of the donor has a right to use all or a portion of the real_property as a personal_residence at any time after the contribution id pincite at trial the court severed from the matter at hand the issue concerning the fair_market_value of petitioners’ contributions respondent asserts as to the matter at hand that petitioners contributed a small portion of the property and continued accordingly an appropriate order will be issued continued retained the right to build on the property’s unencumbered portions we view this assertion as relating not to the characterization of the conservation easements as qualified conservation contributions but as most directly related to a determination of those contributions’ fair_market_value appendix sec_170 qualified_conservation_contribution -- in general -- the term qualified_conservation_contribution means a contribution-- a of a qualified_real_property_interest b to a qualified_organization c exclusively for conservation purposes qualified_real_property_interest --for purposes of this subsection the term qualified_real_property_interest means any of the following interests_in_real_property a the entire_interest of the donor other than a qualified_mineral_interest b a remainder_interest and c a restriction granted in perpetuity on the use which may be made of the real_property conservation_purpose defined -- a in general --for purposes of this subsection the term conservation_purpose means-- i the preservation of land areas for outdoor recreation by or the education of the general_public ii the protection of a relatively natural habitat of fish wildlife or plants or similar ecosystem iii the preservation of open space including farmland and forest land where such preservation is -- i for the scenic enjoyment of the general_public or ii pursuant to a clearly delineated federal state or local governmental conservation policy and will yield a significant public benefit or iv the preservation of an historically important land area or a certified_historic_structure b certified_historic_structure --for purposes of subparagraph a iv the term certified_historic_structure means any building structure or land area which -- i is listed in the national register or ii is located in a registered_historic_district as defined in sec_47 and is certified by the secretary of the interior to the secretary as being of historic significance to the district a building structure or land area satisfies the preceding sentence if it satisfies such sentence either at the time of the transfer or on the due_date including extensions for filing the transferor’s return under this chapter for the taxable_year in which the transfer is made exclusively for conservation purposes --for purposes of this subsection-- a conservation_purpose must be protected --a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity
